ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED (1) that the petition of L.K. for further review of the decision of the Court of Appeals be, and the same is, granted; (2) that the unpublished order of the court of appeals dismissing her appeal as untimely be, and the same is, reversed [State v. M.A.P., 281 N.W.2d 334, 336-37 (Minn.1979) ]; and (3) that the district court’s order terminating her parental rights in her three children, K.L.M., G.J.M. and J.M., II, be, and the same is, affirmed on the merits. Court of appeals’ order ■ reversed; district court’s order affirmed on merits.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice